Citation Nr: 1204834	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (lumbar spine disorder).

2.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1999 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated November 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran sustained a back injury in service.

2.  Lumbar spine disorder symptoms were chronic in service.

3.  Lumbar spine disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed lumbar spine disability is not related to active service.

5.  The Veteran did not sustain a left knee injury or disease in service.

6.  Left knee disorder symptoms were not chronic in service.

7.  Left knee disorder symptoms have not been continuous since service separation.

8.  The Veteran does not have a current diagnosed left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely July 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

In the July 2008 VCAA notice letter, the VA specifically requested the Veteran's consent to obtain treatment records from any private physicians from which the Veteran received treatment; however, the Veteran did respond or provide the requested consent to obtain these records.  The VA "claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians . . . If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records."  38 C.F.R. § 3.159(c)(1)(i-ii).  While VA has a statutory and regulatory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA spine examination in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a lumbar spine disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed left knee disorder.  However, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a left knee injury or disease in service, or otherwise show in-service left knee disorder symptoms or an in-service event involving the left knee, there is no duty to provide a VA medical examination.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a left knee disorder.  The Board also finds that the weight of the lay and medical evidence demonstrates no continuity of a left knee disorder symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a left knee disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA examination, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his back during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a lumbar spine injury in service and that lumbar spine disorder symptoms were chronic in service.  A June 2004 service treatment record shows that the Veteran injured his back while playing volleyball.  The Veteran was prescribed medication and was placed on temporary restricted duty.  A March 2006 service treatment record shows that the Veteran injured his back while bowling.  The Veteran was prescribed medication and was placed on temporary restricted duty.  In the February 2007 service separation "Report of Medical History," the Veteran checked the box for "recurrent back pain."  The service examiner diagnosed mechanical low back pain.

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disorder have not been continuous since service separation in 
April 2007.  Following service separation in April 2007, the evidence of record shows no diagnosis or treatment for a lumbar spine disorder until August 2010.  The absence of post-service findings, diagnosis, or treatment for over three years after service is one factor that tends to weigh against a finding continuous lumbar spine disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Other evidence of record tending to show that lumbar spine disorder symptoms have not been continuous since service separation includes a September 2007 VA treatment record where the Veteran did not report any lumbar spine disorder or lumbar spine disorder symptoms.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In the September 2007 VA treatment record, the Veteran does not mention any lumbar spine disorder or continuous lumbar spine disorder symptoms since service separation.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  The Veteran has also not contended or submitted any lay or medical evidence showing that lumbar disorder symptoms have been continuous since service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disability is not related to his active service.  In the August 2010 VA spine examination, the VA examiner diagnosed minimal degenerative changes at L5-S1.  The VA examiner opined that, based on the evidence of record, the Veteran's lumbar spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the lumbar spine injuries in service were overuse type lumbar strain and that there was no evidence of any significant injury in service.  The VA examiner further reasoned that the lumbar spine disability was more likely due to the Veteran's body habitus and working as a mechanic after service.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and his military service, including no credible evidence of continuity of symptomatology of a lumbar spine disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The Veteran has only asserted in the barest of terms that he injured his back in service and now has a back disability that he feels is related.  He does not even assert that he has experienced continuous low back problems since service separation.  

On the question of relationship of current low back disability to service, the only probative nexus opinion on file, in August 2010, weighs against the claim.  The August 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Left Knee Disorder

The Veteran contends that he has a left knee disorder that began during active service.  During the current claim, the Veteran asserted that his left knee disorder is due to the kneeling and stooping he did in service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left knee injury or disease in service and that left knee disorder symptoms were not chronic in service.  Service treatment records are negative for any complaints or treatment for a left knee injury or disease.  The evidence in this case includes the February 2007 service separation examination "Report of Medical History," where the Veteran reported no left knee disorder or left knee disorder symptoms.  The Veteran has not contended that he suffered from a left knee injury or disease in service or that left knee disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left knee disorder have not been continuous since service separation in 
April 2007.  Following service separation in April 2007, the evidence of record 

shows no diagnosis or treatment for a left knee disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a left knee disorder in service or continuous left knee disorder symptoms after service separation.  See Buchanan, 451 F.3d 1336.  The Veteran has not contended or submitted any lay or medical evidence showing that left knee disorder symptoms have been continuous since service separation.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a left knee disability.  In the August 2010 VA examination, the Veteran did not report any left knee disorder or left knee disorder symptoms.  The Veteran has reported current left knee pain; however, the report of such pain does not equate to a diagnosis of current left knee disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a left knee disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence demonstrates that the Veteran did not sustain a left knee injury or disease in service, did not experience chronic symptoms of a left knee disorder during service, has not experienced continuous left knee disorder symptomatology since service, and does not currently have a diagnosed left knee disability.  For these reasons, service connection for a left knee 

disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left knee disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


